UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): May 9, 2012 ARISTA POWER, INC. (Exact name of registrant as specified in its charter) New York 000-53510 16-1610794 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 1999 Mt. Read Boulevard, Rochester, New York (Address of principal executive offices) (Zip Code) (585)243-4040 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 - Submission of Matters to a Vote of Security Holders. Arista Power, Inc.’s Annual Meeting of Shareholders was held on May 9, 2012.Shareholders voted on the matters set forth below. 1)The Shareholders elected the following nominee for election to the Board of Directors, for a three-year term, based upon the following votes: Nominee Votes For Votes Against John P. Blake There were no broker non-votes for this item. 2)The Shareholders approved an amendment to the Company’s Amended and Restated 2008 Equity Incentive Plan to increase shares issuable under the Plan by 750,000 based upon the following votes: Votes For Votes Against Abstentions Broker Non-Votes 3)The Shareholders ratified the appointment of EFP Rotenberg LLP as the Company’s independent registered public accounting firm based upon the following votes: Votes For Votes Against Abstentions There were no broker non-votes for this item. Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ARISTA POWER, INC. By: /s/William A. Schmitz Name:William A. Schmitz Title: Chief Executive Officer Dated: May 15, 2012
